



Exhibit 10.2


PERFORMANCE UNIT AWARD AGREEMENT


PIONEER NATURAL RESOURCES COMPANY
AMENDED AND RESTATED 2006 LONG TERM INCENTIVE PLAN




[Date]


To: Timothy L. Dove


Pioneer Natural Resources Company, a Delaware corporation (the "Company"), is
pleased to grant you an award (this "Award") to receive an aggregate of
_________ performance units (each, a “Performance Unit”) in respect of the
period January 1, ______ through December 31, ______ (the “Performance Period”).
This Award is subject to your acceptance of and agreement to all the applicable
terms, conditions and restrictions described in this Performance Unit Award
Agreement (the “Agreement”) and the Pioneer Natural Resources Company Amended
and Restated 2006 Long Term Incentive Plan (as it may be amended from time to
time, the “Plan”). A copy of the Plan is available upon request. Except as
provided below, to the extent that any provision of this Agreement conflicts
with the expressly applicable terms of the Plan, you acknowledge and agree that
those terms of the Plan shall control and, if necessary, the applicable
provisions of this Agreement shall be deemed amended so as to carry out the
purpose and intent of the Plan. Terms that have their initial letters
capitalized, but that are not otherwise defined in this Agreement, shall have
the meanings given to them in the Plan in effect as of the date of this
Agreement. The Performance Units contemplated herein are described in the Plan
as Restricted Stock Units subject to restrictions that lapse based on the
achievement of performance goals pursuant to Section 6(a)(i) of the Plan.


This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Units. By accepting this Agreement, you agree to
be bound by all of the terms hereof.


1.
Overview of Performance Units.

(a)Performance Units Generally. Each Performance Unit represents a contractual
right to receive one share of the Company’s common stock (the “Common Stock”),
subject to the terms and conditions of this Agreement; provided that, based on
the relative achievement against each Performance Objective (as defined below),
the number of shares of Common Stock that may be deliverable hereunder in
respect of the Performance Units may range from 0% to 250% of the number of
Performance Units stated in the preamble to this Agreement (such stated number
of Performance Units hereafter called the “Initial Performance Units”). Your
right to receive Common Stock in respect of Performance Units is generally
contingent, in whole or in part, upon (i) the achievement of the performance
objective outlined in Section 2 below (the


1

--------------------------------------------------------------------------------





“Performance Objective”) and (ii) except as provided in Section 4 or Section 5,
your continued employment with the Company or one of its Subsidiaries through
the end of the Performance Period.


(b)Dividend Equivalents. With respect to each outstanding Performance Unit, the
Company shall credit a book entry account with an amount equal to the amount of
any cash dividend paid on one share of Common Stock. The amount credited to such
book entry account shall be payable to you at the same time or times, and
subject to the same terms and conditions as are applicable to, your Performance
Units or Restricted Stock Units granted pursuant to Section 5, as applicable;
provided that, if more than the Initial Performance Units shall become payable
in accordance with this Agreement, the maximum amount payable in respect of such
dividend equivalents shall be the amount credited to your book entry account.
Dividends and distributions payable on Common Stock other than in cash will be
addressed in accordance with Section 8 hereof.
2.Total Shareholder Return Objective. The Performance Objective with respect to
the Initial Performance Units is based on Total Shareholder Return. Total
Shareholder Return shall mean, as to the Company and each of the Peer Companies
(as defined below), the annualized rate of return shareholders receive through
stock price changes and the assumed reinvestment of dividends paid over the
Performance Period. Dividends per share paid other than in the form of cash
shall have a value equal to the amount of such dividends reported by the issuer
to its shareholders for purposes of Federal income taxation. For purposes of
determining the Total Shareholder Return for the Company and each of the Peer
Companies, the change in the price of the Company’s Common Stock and of the
common stock of each Peer Company, as the case may be, shall be based upon the
average of the closing stock prices of the Company and such Peer Company on each
trading day in the 60-day period preceding each of the start (the “Initial
Value”) and the end (the “Closing Value”) of the Performance Period. The Initial
Value of the Common Stock to be used to determine Total Shareholder Return over
the Performance Period is ______ per share. Achievement with respect to this
Performance Objective shall be determined based on the Company’s relative
ranking in respect of the Performance Period with regard to Total Shareholder
Return as compared to Total Shareholder Return of the Peer Companies, and shall
be determined in accordance with the applicable table as set forth in Appendix A
hereto. The applicable table shall be determined based on the number of Peer
Companies for the Performance Period. A company shall be a “Peer Company” if it
(i) is one of the companies listed on Appendix A hereto and (ii) has a class of
common equity securities listed to trade on a U.S. national securities exchange
and registered under Section 12(b) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”), during each day of the Performance Period; provided
that, if a Peer Company ceases to be a publicly traded company at any time
during the Performance Period due to or following bankruptcy, such company shall
remain a Peer Company but shall be deemed to have a Total Shareholder Return of
negative 100% (-100%). The number of Performance Units, if any, determined to be
earned pursuant to the applicable table under Appendix A, as modified pursuant
to Section 4(a), Section 4(b) or Section 5, if applicable, shall be referred to
“Earned Performance Units”.
3.Conversion of Performance Units; Delivery of Performance Units. Unless an
earlier date applies pursuant to Section 4(a), Section 5 or Section 6, payment
in respect of Earned Performance Units (or Restricted Stock Units, as
applicable) shall be made in the year following


2

--------------------------------------------------------------------------------





the year in which the Performance Period ends (determined without regard to the
occurrence of the Change in Control with respect to Section 5), but not later
than March 1 of such year. Unless otherwise determined by the Committee, all
payments in respect of Earned Performance Units (or Restricted Stock Units)
shall be made in freely transferable shares of Common Stock; provided, however,
that if and to the extent that the reservation of the power to settle (as
opposed to the act of settling) Performance Units (or Restricted Stock Units) in
cash instead of shares would result in an additional financial accounting charge
for the Company, the Committee shall not have the right to settle such
Performance Units (or Restricted Stock Units) other than in the form of Common
Stock (or, if applicable, stock of a Successor Corporation (as defined in
Section 5)). Neither this Section 3 nor any action taken pursuant to or in
accordance with this Section 3 shall be construed to create a trust of any kind.
Any shares of Common Stock issued to you pursuant to this Agreement in
settlement of Earned Performance Units (or Restricted Stock Units) shall be in
book entry form registered in your name. Any fractional Earned Performance Units
(or Restricted Stock Units) shall be rounded up to the nearest whole share of
Common Stock.
4.
Termination of Employment.

(a)Disability. In the event that your employment with the Company or a
Subsidiary terminates during the Performance Period due to your Disability (as
such term is defined in the Termination Agreement (as defined below)), you shall
be deemed to have Earned Performance Units equal to the product of (i) and (ii),
where (i) and (ii) are:
(i)(x) if you would attain age 60 on or prior to December 31, ______ (a “Section
409A Participant”), the number of Earned Performance Units that you would have
earned in accordance with Section 2 had you remained employed through the end of
the Performance Period and (y) if you are not a Section 409A Participant, the
Initial Performance Units;
(ii)a fraction (the “Pro-Ration Fraction”), (A) the numerator of which is the
number of full months (counting the month in which your termination of
employment occurs as a full month) during the Performance Period during which
you were employed and (B) the denominator of which is 36.
If you are not a Section 409A Participant, distribution of shares of Common
Stock in respect of the Performance Units determined to be earned by reason of
this Section 4(a) shall be made not later than 74 days following your Disability
and shall be in full and complete satisfaction of all of your rights (and the
rights of any person who derives his, her or its rights from you) under this
Agreement. If you are a Section 409A Participant, distribution of shares of
Common Stock in respect of the Performance Units determined to be earned by
reason of this Section 4(a) shall be made in the year following the year in
which the Performance Period ends (determined without regard to the occurrence
of the Change in Control with respect to Section 5), but not later than March 1
of such year. For purposes of this Agreement, “Disability” shall have the
meaning given such term in the Termination Agreement; provided, however, that if
there is no such agreement at the time of such termination, the term,
“Disability,” shall mean (i) a physical or mental impairment of sufficient
severity that, in the opinion of the Company, (A) you are unable to continue
performing the duties assigned to you prior to such impairment or (B) your
condition entitles you to disability benefits


3

--------------------------------------------------------------------------------





under any insurance or employee benefit plan of the Company or its Subsidiaries
and (ii) the impairment or condition is cited by the Company as the reason for
your termination; provided further, that in all cases, the term Disability shall
be applied and interpreted in compliance with Section 409A of the Code and the
regulations thereunder. For purposes of this Agreement, “Termination Agreement”
means, prior to the occurrence of a Change in Control, the Severance Agreement
or other separate agreement between you and the Company and/or any of its
subsidiaries relating to the provision of severance and other benefits before a
Change in Control and, upon and following the occurrence of a Change in Control,
the Change in Control Agreement or other separate agreement between you and the
Company and/or any of its subsidiaries relating to the provision of severance
and other benefits upon or after a Change in Control.


(b)Normal Retirement. In the event that your employment with the Company and
each of its Subsidiaries by which you are employed terminates during the
Performance Period due to your Normal Retirement (defined below), you shall be
deemed to have Earned Performance Units, as of the end of the Performance
Period, equal in number to the number of Earned Performance Units that you would
have earned in accordance with Section 2 had you remained employed through the
end of the Performance Period, and not be subject to the Pro-Ration Fraction, if
(except as provided in Section 5(e)) the following conditions are met: (x) as of
the date of the termination of your employment, the conditions set forth below
in items (i)-(iv) are satisfied and (y) you intend to comply with the covenants
contained in items (v) and (vi) (which intent shall be conclusively presumed
unless, prior to or concurrently with the notice provided pursuant to item (ii)
below, you notify the Company in writing, addressed to the Vice President and
Chief Human Resources Officer (or his or her successor), that you do not intend
to comply with such covenants).


(i)    The date of the termination of your employment is at least one year after
the date of this Agreement (but if not, you shall be deemed to have Earned
Performance Units, as of the end of the Performance Period, equal in number to
the product of (i) the number of Earned Performance Units that you would have
earned in accordance with Section 2 had you remained employed through the end of
the Performance Period multiplied by (ii) the Pro-Ration Fraction).


(ii)    You gave advance written notice of your intent to terminate your
employment due to Normal Retirement at least six months in advance of the date
of termination to the Vice President and Chief Human Resources Officer (or his
or her delegate), and to your direct manager, or in the case of the chief
executive officer of the Company, to the Board (subject to the ability of the
Company to waive such requirement, exercisable by the Vice President and Chief
Human Resources Officer (or his or her delegate) or the Board, as applicable).


(iii)    You have cooperated with the Company, to the satisfaction of the
Company, in the training of a replacement during the period prior to the
termination of employment.




4

--------------------------------------------------------------------------------





(iv)    If required by the Company, you execute and deliver to the Company an
effective release of claims and other liability in a form acceptable to the
Company.


(v)    For two years following the termination of your employment, without the
prior written consent of the chief executive officer of the Company, or in the
event you are the chief executive officer of the Company on the date of
termination of your employment, the consent of the Board or any Committee or
director designated by the Board, you agree to refrain from becoming a director,
partner, investor or employee of, or consultant to, any business that competes
with the Company or any Subsidiary in the business of exploration or production
of oil or natural gas, or related oilfield services, within the geographic area
or areas in which the Company or any Subsidiary operates at the time of
termination of employment or has operated in the immediately preceding one-year
period (a “Competitive Business”); provided that, you will not be restricted
from purchasing or holding for investment purposes less than 2% of the shares of
any Competitive Business whose shares are regularly traded on a national
securities exchange or inter-dealer quotation system. If the Company so requires
prior to the date of termination of employment, the Company may require that you
execute a separate agreement to effect the intent of the foregoing.


(vi)     For two years following the termination of your employment, you agree
to refrain from making, or causing or assisting any other person to make, any
oral or written communication to any third party about the Company and/or any of
the employees, officers or directors of the Company which impugns or attacks, or
is otherwise critical of, the reputation, business or character of such entity
or person; or that discloses private or confidential information about their
business affairs; or that constitutes an intrusion into their seclusion or
private lives; or that gives rise to unreasonable publicity about their private
lives; or that places them in a false light before the public; or that
constitutes a misappropriation of their name or likeness (the foregoing being
subject to Section 12(g)). If the Company so requires prior to the date of
termination of employment, the Company may require that you execute a separate
agreement to effect the intent of the foregoing.


You expressly acknowledge and agree that the restrictions set forth in clauses
(v) and (vi) of this this Section 4(b) are reasonable in all respects, necessary
to protect the Company’s legitimate business interests and a material inducement
for the Company to grant this Award to you and enter into this Agreement. In the
event that, following your termination of employment, it is determined by a
court of competent jurisdiction that you have not satisfied any of the
conditions set forth in Section 4(b)(v) or (vi) in any material respect, then
all of your Performance Units shall terminate and be cancelled. Notwithstanding
the foregoing, in the event there occurs a Change in Control, whether prior to
or after the end of the Performance Period or the distribution of shares of
Common Stock in respect of the Performance Units, the restrictions set forth in
clauses (v) and (vi) of this Section 4(b) shall automatically terminate and
become void and of no effect.


5

--------------------------------------------------------------------------------





For purposes of this Agreement, “Normal Retirement” shall mean the termination
of your employment relationship with the Company and each of its Subsidiaries by
which you are employed due to your retirement on or after the date that you
attain age 60, provided that you have completed five Years of Service as of the
date of such termination. For purposes of this Agreement, “Years of Service”
means the total number of years that you have been employed by the Company or
its Subsidiaries as determined in accordance with the Company’s policies as
administered from time to time. For the avoidance of doubt, the Company’s
determination of Years of Service shall be at the sole discretion of the
Company, its policies may change from time to time, and its determination will
be final and conclusive and binding on all Participants.
Any portion of the Performance Units that cannot become earned and payable in
accordance with the first sentence of this Section 4(b) shall terminate and
automatically be cancelled as of the date of your termination of employment. Any
portion of your Performance Units that is eligible to be earned pursuant to the
first sentence of this Section 4(b), but is not earned as of the end of the
Performance Period, shall terminate and be cancelled upon the expiration of such
Performance Period.
(c)Termination Without Cause or Termination For Good Reason. In the event that
your employment with the Company and each of its Subsidiaries by which you are
employed is terminated during the Performance Period (x) by the Company and such
Subsidiaries and such termination is not a Termination for Cause or (y) by you
and such termination is a Termination for Good Reason (as each such term is
defined in the Termination Agreement), you shall be deemed to have earned, as of
the end of the Performance Period, the number of Earned Performance Units that
you would have earned in accordance with Section 2 had you remained employed
through the end of the Performance Period. Any portion of your Performance Units
that is eligible to be earned pursuant to the preceding sentence, but is not
earned as of the end of the Performance Period, shall terminate and be cancelled
upon the expiration of such Performance Period.
(d)Death. In the event that your employment with the Company or a Subsidiary
terminates during the Performance Period due to your death, you shall be deemed
to have Earned Performance Units equal to the product of (i) the Initial
Performance Units and (ii) the Pro-Ration Fraction. Distribution of shares of
Common Stock in respect of the Performance Units determined to be earned by
reason of this Section 4(d) shall be made not later than 74 days following your
death and shall be in full and complete satisfaction of all of your rights (and
the rights of any person who derives his, her or its rights from you) under this
Agreement.
(e)Other Termination of Employment. Unless otherwise determined by the Committee
at or after grant, in the event that your employment with the Company or a
Subsidiary terminates prior to the end of the Performance Period for any reason
other than those listed in Section 4(a), 4(b), 4(c) or 4(d), all of your
Performance Units shall terminate and automatically be cancelled upon such
termination of employment.
5.Change in Control. Notwithstanding the provisions of Section 1 through Section
4 hereof or the terms of any Change in Control Agreement between you and the
Company or a Subsidiary (a “CIC Agreement”), if you have been continuously
employed from the grant date


6

--------------------------------------------------------------------------------





specified above until the date that the Change in Control occurs (the “Change in
Control Date”) or you are treated, for purposes of such CIC Agreement, to have
remained in employment through the Change in Control Date, upon the occurrence
of a Change in Control your rights in respect of the Performance Units shall be
determined as provided in this Section 5. If your employment shall have
terminated prior to the Change in Control Date, but at least some of your
Performance Units remain outstanding pursuant to Section 4(b) or Section 4(c),
your rights in respect of your outstanding Performance Units shall be determined
as provided in this Section 5.
(a)If a Change in Control occurs, the Performance Period shall be deemed to end
on the Change in Control Date. The determination of whether, and to what extent,
the Performance Objective is achieved is based on actual performance against the
stated performance criteria through the Change in Control Date and the number of
Earned Performance Units will be equal to your Initial Performance Units
multiplied by the percentage under the applicable “Percentage of Initial
Performance Units Earned” column of Appendix A based on such performance through
the Change in Control Date. In the event that you had Performance Units that
remained outstanding pursuant to Section 4(b) or 4(c), the resulting Earned
Performance Units will also be multiplied by any applicable Pro-Rata Fraction.
(b)The Earned Performance Units will be converted into time-based Restricted
Stock Unit awards on a one-for-one basis.
(c)With respect to each outstanding Restricted Stock Unit, the Company shall
credit a book entry account with an amount equal to the amount of any cash
dividend paid following the Change in Control Date on one share of Common Stock
(or any other security in lieu of Common Stock pursuant to Section 5(g)). The
amount credited to such book entry account shall be payable to you at the same
time or times, and subject to the same terms and conditions as are applicable
to, your Restricted Stock Units.
(d)Subject to any acceleration or forfeiture events described within Section 4,
each outstanding Restricted Stock Unit shall cliff vest on the last day of the
Performance Period (determined without regard to the occurrence of the Change in
Control; i.e., vesting will not accelerate solely on account of the Change in
Control).
(e)In the event that your employment with the Company and each of its
Subsidiaries by which you are employed is terminated following the Change in
Control Date and prior to the end of the Performance Period (determined without
regard to the occurrence of the Change in Control):
(i) Section 4 shall be applied after giving effect to the conversion of your
Performance Units into Restricted Stock Units in accordance with this Section 5
(e.g., the term “Initial Performance Units” within Section 4(a)(i) shall be
replaced with “Restricted Stock Units”),


(ii) for purposes of paragraph (c) of Section 4, a “Termination for Good Reason”
shall include a termination by you due to Forced Relocation (as such term is
defined in the Termination Agreement, if applicable),


7

--------------------------------------------------------------------------------







(iii) for purposes of paragraphs (a) and (c) of Section 4, the Pro-Ration
Fraction shall be deemed to be 100%, and


(iv) none of the conditions set forth in items (ii))-(iv) of Section 4(b) or the
covenants contained in items (v) and (vi) of Section 4(b) shall apply.


(f)In the event that your employment with the Company and each of its
Subsidiaries by which you are employed is terminated following the Change in
Control Date and prior to the end of the Performance Period (determined without
regard to the occurrence of the Change in Control) and shares of Common Stock
become distributable to you pursuant to paragraphs (a), (b) or (c) of Section 4
and of this Section 5, subject to the following paragraph (g), vested Restricted
Stock Units shall be settled in shares of Common Stock, as follows:
(i) If you are not a Section 409A Participant, the applicable shares shall be
paid to you immediately (and in no event later than 30 days) following the
earliest to occur of (x) the last day of the Performance Period (determined
without regard to the occurrence of the Change in Control), (y) the termination
of your employment relationship with the Company and each of its Subsidiaries,
and (z) your death.
(ii) If you are a Section 409A Participant, the Change in Control constitutes a
“change in the ownership or effective control” or “in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A of the Code and the regulations and other authoritative guidance
promulgated thereunder (a “409A Change in Control’), and your termination of
employment occurs within the two year period immediately following such 409A
Change in Control, then the applicable shares shall be paid to you immediately
(and in no event later than 30 days) following the earliest to occur of (x) the
last day of the Performance Period (determined without regard to the occurrence
of the Change in Control), (y) the date that is six months and one day following
the date of your separation from service with the Company (determined in
accordance with the Company’s written and generally applicable policies
regarding what constitutes a “separation from service” within the meaning of
Section 409A of the Code and the regulations and other authoritative guidance
promulgated thereunder) (“Separation from Service”), and (z) your death.
(iii) If you are a Section 409A Participant, and either the Change in Control
does not constitute a 409A Change in Control, or your termination of employment
does not occur within the two year period immediately following a 409A Change in
Control, then the applicable shares shall be paid to you immediately (and in no
event later than 30 days) following the earliest to occur of (x) the last day of
the Performance Period (determined without regard to the occurrence of the
Change in Control) and (y) your death.


8

--------------------------------------------------------------------------------





(g)Notwithstanding anything else contained in this Section 5 to the contrary, if
the Change in Control involves a merger, reclassification, reorganization or
other similar transaction pursuant to which the Common Stock is exchanged for
stock of the surviving corporation in such merger, the successor to the
corporation or the direct or indirect parent of such a corporation
(collectively, the “Successor Corporation”) or other securities, cash or
property, then instead of each share of Common Stock, your Restricted Stock
Units shall relate to and be settled in the same consideration (whether stock,
securities, cash or other property) payable or distributable in such transaction
in respect of a share of Common Stock. Any property distributed pursuant to this
Section 5, whether in shares of the Successor Corporation or otherwise, shall in
all cases be freely transferable without any restriction (other than any such
restriction that may be imposed at applicable law), and any securities issued
hereunder shall be listed for trading on a U.S. national securities exchange and
registered to trade under Section 12(b) of the 1934 Act, and shall have been
registered under the Securities Act of 1933, as amended (the “1933 Act”).
(h)Notwithstanding anything else contained in this Section 5 to the contrary,
the Committee may elect, at its sole discretion by resolution adopted prior to
the Change in Control Date, to satisfy your rights in respect of the Performance
Units (as determined pursuant to the foregoing provisions of this Section 5), in
whole or in part, by making a cash payment to you within 5 business days of the
vesting date in respect of all or any portion of the Earned Performance Units or
Restricted Stock Units, as applicable, as the Committee shall determine. Any
cash payment for any Earned Performance Units or Restricted Stock Units shall be
equal to the Fair Market Value of the number of shares of Common Stock or other
property as described in Section 5(g) into which it would convert, determined on
the vesting date.
(i)Notwithstanding anything else contained in this Section 5 to the contrary, in
the event that this Award is not Assumed (as defined below) upon a Change in
Control, then all of the Earned Performance Units calculated pursuant to Section
5(a) of this Agreement shall become unconditionally vested and unrestricted
immediately prior to the Change in Control. The Earned Performance Units shall
be settled in shares of Common Stock (or, if Section 5(g) applies above, in the
securities, cash or other property provided pursuant to Section 5(g)), a cash
settlement pursuant to Section 5(h), or a combination of such equity and cash,
in accordance with the timing of settlement of the Change in Control
consideration provided to Common Stock holders generally in connection with the
Change in Control event; provided, however, that in the event the Change in
Control does not constitute a 409A Change in Control, and you are a 409A
Participant, your settlement of the applicable Earned Performance Shares shall
be paid to you immediately following (and not later than 5 business days) the
first to occur of: (i) a 409A Change in Control; (ii) the date that is six
months and one day following the date of your Separation from Service; or (iii)
the end of the Performance Period (determined without regard to the occurrence
of the Change in Control). For purposes of this Agreement, the term, “Assumed,”
means that, prior to or concurrently with the consummation of the transaction
resulting in a Change in Control, either (i) this Agreement is expressly
affirmed by the Company or (ii) the contractual obligations represented by this
Agreement are expressly (and not merely by operation of law) assumed by the
surviving or successor corporation or entity to the Company, or any parent or
subsidiary of either thereof, or any other corporation or entity that is a party
to the transaction resulting in the Change in Control, in connection with such
Change in Control, with appropriate adjustments to the number and kind of
securities of such


9

--------------------------------------------------------------------------------





surviving or successor corporation or entity, or such other applicable parent,
subsidiary, corporation or entity, subject to this Award, which preserves the
compensation element of this Agreement existing at the time of such Change in
Control, and provides for subsequent payout in accordance with the same (or more
favorable) payment and vesting schedule applicable to this Award, as determined
in accordance with the instruments evidencing the agreement to assume this
Agreement; provided, however, that in no event will this Agreement be deemed to
be “Assumed” unless the assumption is made by the entity that will be the issuer
of the securities, cash or other property provided in exchange for Common Stock
in the Change in Control transaction in question. The determination of
comparability for this purpose shall be made by the Committee prior to the
Change in Control, and its determination shall be final, binding and conclusive.
6.Nontransferability of Awards. The Performance Units granted hereunder may not
be sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Following your death, any shares distributable (or cash payable) in respect of
Performance Units (or Restricted Stock Units) will be delivered or paid, at the
time specified in Section 3 or, if applicable, Section 4 or Section 5, to your
beneficiary in accordance with, and subject to, the terms and conditions hereof
and of the Plan.
7.Beneficiary Designation. You may from time to time name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom shall be
delivered or paid under this Agreement following your death any shares that are
distributable or cash payable hereunder in respect of your Performance Units (or
Restricted Stock Units) at the time specified in Section 3 or, if applicable,
Section 4 or Section 5. Each designation will revoke all prior designations,
shall be in a form prescribed by the Committee, and will be effective only when
filed in writing with the Committee during your lifetime. In the absence of any
such effective designation, shares issuable in connection with your death shall
be paid to your surviving spouse, if any, or otherwise to your estate.
8.Adjustments in Respect of Performance Units. In the event of any common stock
dividend or common stock split, recapitalization (including, but not limited to,
the payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of shares, or other similar corporate change with regard to the Company
or any Peer Company, appropriate adjustments shall be made by the Committee to
the Initial Value of the corresponding common stock, and, if any such event
occurs with respect to the Company, in the aggregate number of Performance Units
subject to this Agreement; provided that, in the event of any such event
involving a recapitalization, spin-off or distribution of assets to stockholders
(other than cash dividends) by a Peer Company or the Company pursuant to which
all stockholders of such Peer Company or the Company receive a security that is
publicly traded on a stock exchange or automated quotation system pro rata based
on each share of stock of the Peer Company or the Company held, then the
Committee shall have the discretion to treat such recapitalization, spin-off or
distribution as through it were a payment of a dividend under Section 2 of this
Agreement in an amount equal to the fair market value thereof, as determined by
the Committee in such manner as it deems appropriate. The Committee’s
determination with respect to any such adjustment shall be conclusive.


10

--------------------------------------------------------------------------------





9.Effect of Settlement. Upon conversion into shares of Common Stock (or
Successor Corporation common stock) pursuant to Section 3 or Section 5(g), a
cash settlement of your rights, at the election of the Committee at its sole
discretion pursuant to Section 3 or Section 5(h), or a combination of the
issuance of Common Stock and the payment of cash in accordance with any
applicable provisions of this Agreement, all of your Performance Units (or
Restricted Stock Units) subject to this Award shall be cancelled and terminated.
If and to the extent that you are still employed at the end of the Performance
Period, and none of your Performance Units shall have become earned in
accordance with the terms of this Agreement, all such Performance Units subject
to this Award shall be cancelled and terminated.
10.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
11.Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys' fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise. If,
due to Section 4 of the Plan, the Company fails or is unable to make the payment
in respect of Earned Performance Units in freely transferable shares of Common
Stock, and the Committee does not elect to settle such Earned Performance Units
in cash instead of shares, as provided by Section 3 of this Agreement, as your
sole and exclusive remedy for such failure, in addition to the rights provided
under the first sentence of this Section 11, the Company shall pay to you an
amount in cash equal to the product of the number of Earned Performance Units
times the Fair Market Value of one share of Common Stock. The Company shall make
such payment to you within ten (10) days following receipt of your written
demand therefor, but in no event later than March 15 of the year following the
year in which the Performance Units become Earned Performance Units, subject to
compliance with any tax withholding obligations that the Company in its
discretion deems to be necessary with respect to such payment. Upon such payment
pursuant to this Section 11, all of your Performance Units subject to this Award
shall be cancelled and terminated. For purposes of this Section 11, to give
effect to Section 5 of this Agreement the term “Earned Performance Units” will
be replaced with “Restricted Stock Units” where applicable, and the Fair Market
Value of one share of Common Stock shall be determined as follows:
(a)with respect to a payment in respect of Earned Performance Units pursuant to
Section 3, the Fair Market Value shall be determined as of the last day of the
Performance Period;
(b)with respect to a payment in respect of Earned Performance Units where
payment arises due to the termination of your employment with the Company or a
Subsidiary during the Performance Period due to your death or Disability
pursuant to Section 4(a), the Fair Market Value shall be determined as of the
date your employment terminates due to death or Disability, as applicable;
(c)with respect to a payment in respect of Earned Performance Units where
payment arises due to the termination of your employment with the Company or a
Subsidiary during the Performance Period due to your Normal Retirement pursuant
to Section 4(b), or due to your termination by the Company that is not a
Termination for Cause or to your termination by you that


11

--------------------------------------------------------------------------------





is a Termination for Good Reason pursuant to Section 4(c), the Fair Market Value
shall be determined as of the last day of the Performance Period;
(d)with respect to a payment based on the number of Performance Units that would
have become Earned Performance Units in connection with a Change in Control
pursuant to Section 5, the Fair Market Value shall be determined as of the
Change in Control Date.
12.Confidential Information and Nonsolicitation.
(a)As further consideration for the granting of the Performance Units hereunder,
you hereby agree with the Company that, during and until three years following
the termination of your employment relationship with the Company and each of its
Subsidiaries by which you are employed, you will keep confidential all
confidential or proprietary information and materials, as well as all trade
secrets, belonging to the Company or one of its Subsidiaries, or their customers
or other third parties who furnished such information, materials, and/or trade
secrets to the Company or its Subsidiary with expectations of confidentiality
(“Confidential Information”). Confidential Information shall not include
information that (A) is already properly in the public domain or enters the
public domain with the express consent of the Company, or (B) is intentionally
made available by the Company to third parties without any expectation of
confidentiality. Upon the termination of your employment relationship with the
Company and each of its Subsidiaries by which you are employed, you promise to
promptly return to the Company all Confidential Information, and all documents
and materials (including electronically stored information) in your possession,
custody or control that constitutes or reflects Confidential Information.
Notwithstanding the foregoing, you may disclose information as may be required
by law and may disclose information in confidence to your spouse, tax and
financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan, provided that you ensure that such
spouse or advisor or institution treats the information confidentially and does
not disclose such information or use it for his, her or its own benefit. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor militating against the
advisability of granting any such future award to you. Such consideration shall
be in addition to the rights and remedies available to the Company pursuant to
paragraph (d) below. Notwithstanding any other provision of this Agreement, you
will not be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that (a) is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law, or (b) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.  In
addition, if you file a lawsuit for retaliation, you may disclose the Company’s
trade secrets to your attorney and use the trade secret information in the court
proceeding if you: (a) file any document containing the trade secret under seal,
and (b) do not disclose the trade secret, except pursuant to court order.
(b)As an incentive for the Company to issue you this Award, and in consideration
of the Company’s promise to provide you with Confidential Information and so as
to protect the Company’s legitimate business interests, including the protection
of its Confidential Information and the goodwill with which you will be
associated, and that this Award will encourage you to build,


12

--------------------------------------------------------------------------------





you agree that during your employment relationship with the Company and each of
its Subsidiaries by which you are employed, and for a period of twelve (12)
months immediately following the time that you are no longer employed by the
Company or any of its Subsidiaries, you will not, directly or indirectly (i)
solicit or encourage (or assist another in soliciting or encouraging) any
employee, contractor, consultant, supplier, or vendor of the Company or any of
its Subsidiaries to terminate or lessen his, her or its relationship with the
Company or any of its Subsidiaries, or (ii) on behalf of a Competitive Business,
engage, employ, or solicit or contact for employment or engagement (or assist
another in such activity) any employee of the Company or any of its Subsidiaries
or any person who was an employee of the Company or any of its Subsidiaries at
any time during the last twelve (12) months of your employment with the Company
and any of its Subsidiaries (or, if you are employed by the Company and any of
its Subsidiaries for less than twelve (12) months, those persons who were
employees of the Company or any of its Subsidiaries during your employment with
the Company and any of its Subsidiaries).
(c)You agree that the Company’s substantial investments in its business
interests, goodwill, and Confidential Information are worthy of protection, and
that the Company’s need for the protection afforded by this Section is greater
than any hardship you might experience by complying with its terms. You further
acknowledge and agree that the restrictions set forth in this Section are not
adverse to the public interest. You further agree that the limitations as to
time and scope of activity to be restrained contained herein are reasonable and
are not greater than necessary to protect the Confidential Information, goodwill
and other legitimate business interests of the Company. Although the Company and
you believe the limitations as to time and scope of activity contained in this
Section are reasonable and do not impose a greater restraint than necessary to
protect the Company’s legitimate business interests, if this is judicially
determined not to be the case, the Company and you specifically request that the
limitations contained in this Section be reformed to the extent necessary to
make this Section enforceable.
(d)You acknowledge and agree that your violation or threatened or attempted
violation of the covenants contained in this Section will cause irreparable harm
to the Company and that money damages would not be sufficient remedy for any
breach of this Section. You agree that the Company shall be entitled as a matter
of right to specific performance of the covenants in this Section, including
entry of an ex parte temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Section, or both, or other appropriate judicial remedy, writ or order, in
any court of competent jurisdiction, restraining any violation or further
violation of such agreements by you or others acting on your behalf, without any
showing of irreparable harm and without any showing that the Company does not
have an adequate remedy at law. Such remedies shall be in addition to all other
remedies available to the Company at law and equity.
(e)Your obligations under this Section shall survive the termination of this
Agreement and your employment, regardless of the reason for such termination.
(f)As a part of your employment by the Company, and in further consideration for
the granting of this Award and by your acceptance of this Award in whole or in
part, you accept and agree to be bound by the Company’s Intellectual Property
Policy (as the same may be modified,


13

--------------------------------------------------------------------------------





amended or replaced by the Company from time to time), including without
limitation, (A) the Company’s ownership of the worldwide right, title and
interest in and to any and all Pioneer Intellectual Property; (B) your agreement
to assign, and pursuant to the Company’s Intellectual Property Policy and your
acceptance of this Award you do hereby assign, to the Company all worldwide
right, title and interest in and to all Pioneer Intellectual Property; and (C)
your agreement to disclose in writing to the Company all Pioneer Intellectual
Property and, upon request by the Company, to promptly produce and deliver to
the Company all originals of materials embodying Pioneer Intellectual Property.
The term, “Pioneer Intellectual Property,” is defined in the Company’s
Intellectual Property Policy (and is incorporated herein by reference), and
includes, without limitation, any and all creations, works and/or intellectual
property (including but not limited to all tangible and intangible ideas and
expressions of ideas whether or not the subject matter of copyright,
confidential and non-confidential information, data, drawings, reports,
programs, processes, analyses, business methods, computer programs, works of
authorship, trademarks and service marks, improvements, discoveries and/or
inventions whether or not patentable), and all of the intellectual property
rights therein provided by the various legal systems throughout the world
(including but not limited to trade secret rights, patent rights, trademark
rights, and rights of copyright), that are conceived, created, made, invented,
developed, reduced to practice, reduced to a tangible medium of expression,
and/or acquired by you, individually or jointly with others, during the time of
your employment relationship with the Company, that pertain to the actual or
anticipated business or activities of the Company or that are suggested by or
result from any task or work by you for or on behalf of the Company,
irrespective whether you are or were hired-to-invent such creations, works or
intellectual property, or whether such creations, works or intellectual property
were conceived, created, made, invented, developed, reduced to practice, reduced
to a tangible medium of expression or acquired in the course or scope of your
employment, or whether at home or not, or whether or not during business hours,
or whether or not using the Company’s time, facilities or resources. You may
review the Company’s Intellectual Property Policy at the Company’s internal
portal website, and obtain a copy by written request to the Company’s Legal
Department.
(g)Nothing in this Agreement or any other agreement between you and the Company
(i) prevents you from exercising any rights that cannot be lawfully waived or
restricted, (ii) prevents you from testifying at a hearing, deposition, or in
court in response to a lawful subpoena or (iii) limits your ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, the United States Department of Justice, Congress, any agency
Inspector General or any other federal, state or local governmental agency or
commission (“Government Agencies”). Further, this Agreement does not limit (i)
your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company, or (ii) your right to receive an award from a Government
Agency for information provided to any Government Agencies.
13.Payment of Taxes. The Company may from time to time require you to pay to the
Company (or the Company's Subsidiary if you are an employee of a Subsidiary of
the Company) the amount that the Company deems necessary to satisfy the
Company's or its Subsidiary's current or future obligation to withhold federal,
state or local income or other taxes that you incur as a result


14

--------------------------------------------------------------------------------





of this Award. With respect to any required tax withholding, unless another
arrangement is permitted by the Company in its discretion, the Company shall
withhold from the shares of Common Stock to be issued to you the number of
shares necessary to satisfy the Company's obligation to withhold taxes, that
determination to be based on the shares' Fair Market Value, as defined in the
Plan, at the time as of which such determination is made. In the event the
Company subsequently determines that the aggregate Fair Market Value, as defined
in the Plan, of any shares of Common Stock withheld as payment of any tax
withholding obligation is insufficient to discharge that tax withholding
obligation, then you shall pay to the Company, immediately upon the Company's
request, the amount of that deficiency.
14.Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Subsidiary of the Company, or interfere in any way
with the rights of the Company or any Subsidiary of the Company to terminate
your employment at any time.
15.No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.
16.No Guarantee of Interests. The Board and the Company do not guarantee the
Common Stock of the Company from loss or depreciation.
17.Company Records. Records of the Company or its Subsidiaries regarding your
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
18.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
19.Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third Business Day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. The Company or you may change,
at any time and from time to time, by written notice to the other, the address
which it or he had previously specified for receiving notices.
The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:


Company:    Pioneer Natural Resources Company


15

--------------------------------------------------------------------------------





Attn: Corporate Secretary
5205 N. O’Connor Boulevard, Suite 200
Irving, Texas 75039-3746


Holder:    At your current address as shown in the Company's records.


20.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
21.Successor. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
22.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
23.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Common Stock hereunder is subject
to applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Common
Stock.
24.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
25.Amendment. This Agreement may be amended at any time unilaterally by the
Company provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement into compliance with any
applicable laws, including Section 409A of the Code.
26.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan; provided, however, that notwithstanding
anything to the contrary herein, any provision of this Agreement that is
inconsistent with the provisions of Section 9(c), (e), and (f) of the Plan shall
control over such provisions of the Plan.
27.Agreement Respecting Securities Act of 1933. You represent and agree that you
will not sell the Common Stock that may be issued to you pursuant to your
Performance Units except pursuant to an effective registration statement under
the 1933 Act or pursuant to an exemption from registration under the 1933 Act
(including Rule 144).


16

--------------------------------------------------------------------------------





28.No Shareholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle you to any rights as a shareholder of
Common Stock until such time as you receive shares of Common Stock pursuant to
this Agreement. Your rights with respect to the Performance Units shall remain
forfeitable at all times prior to the date on which rights become earned in
accordance with this Agreement.
29.Electronic Delivery and Acknowledgement. No signature by you is required to
accept the Award represented by this Agreement. By your acceptance of this
Award, you are acknowledging that you have received and read, understood and
accepted all the terms, conditions and restrictions of this Agreement and the
Plan. The Company may, in its sole discretion, deliver any documents related to
this Award and this Agreement, or other awards that have been or may be awarded
under the Plan, by electronic means, including prospectuses, proxy materials,
annual reports and other related documents, and the Company may, in its sole
discretion, engage a third party to effect the delivery of these documents on
its behalf and provide other administrative services related to this Award and
the Plan. By your acceptance of the Award represented by this Agreement, you
consent to receive such documents by electronic delivery and to the engagement
of any such third party.


17

--------------------------------------------------------------------------------





Appendix A
Determination of Performance Units Earned
Peer Companies:


 
 



 
Rank Against Peers
11 Peer Companies 
Percentage of Initial Performance Units Earned
10 Peer Companies 
Percentage of Initial Performance Units Earned
9 Peer 
Companies 
Percentage of Initial Performance Units Earned
8 Peer Companies 
Percentage of Initial Performance Units Earned
7 Peer Companies 
Percentage of Initial Performance Units Earned
1
2
3
4
5
6
7
8
9
10
11
12
250%
200%
175%
150%
125%
110%
75%
50%
25%
0%
0%
0%
250%
200%
175%
150%
125%
100%
75%
50%
25%
0%
0%
250%
200%
170%
140%
110%
80%
50%
25%
0%
0%
250%
200%
166%
133%
100%
65%
30%
0%
0%
250%
200%
155%
110%
70%
30%
0%
0%

In addition, if at the end of the Performance Period the number of companies
listed above that qualify as Peer Companies is less than seven, then the
Committee shall, in good faith, determine the percentage of the Performance
Units earned in a manner consistent with (i) the requirements to qualify the
Performance Units as performance-based compensation exempt from the limitations
imposed by Section 162(m) of the Internal Revenue Code of 1986, as amended, to
the extent the Committee determines that such qualification is in the Company’s
best interest, and (ii) the following general guidelines for determining the
number of earned Performance Units:
(a)    If the Company’s Total Shareholder Return for the Performance Period
ranks first as compared to the Total Shareholder Return of qualifying Peer
Companies, the number of earned Performance Units shall equal 250% of the
Initial Performance Units;
(b)    If the Company’s Total Shareholder Return for the Performance Period
ranks in the 55th percentile as compared to the Total Shareholder Return of the
qualifying Peer Companies, the number of earned Performance Units shall equal
100% of the Initial Performance Units;


18

--------------------------------------------------------------------------------





(c)    If the Company’s Total Shareholder Return for the Performance Period
ranks in the 28th percentile as compared to the Total Shareholder Return of the
qualifying Peer Companies, the number of earned Performance Units shall equal
25% of the Initial Performance Units;
(d)    If the Company’s Total Shareholder Return ranks below the 28th percentile
as compared to the Total Shareholder Return of the qualifying Peer Companies,
none of the Initial Performance Units will become earned; and
(e)    If the Company’s Total Shareholder Return ranking falls in between the
levels specified in clauses (a) through (c) above, the Committee shall have the
discretion to determine the percentage of the Initial Performance Shares that
become earned within the levels specified above.


19

--------------------------------------------------------------------------------









Schedule I


The document to which this Schedule I is attached is the form of Performance
Unit Award Agreement between the Company and and Timothy L. Dove.


1. The form of Performance Unit Award Agreement between the Company and each of
Mark S. Berg, Chris J. Cheatwood, Richard P. Dealy, J. D. Hall, Kenneth H.
Sheffield, Jr., William F. Hannes, Frank E. Hopkins, Mark H. Kleinman, Teresa A.
Fairbrook, and Stephanie D. Stewart varies from this form by modifying paragraph
(c) of Section 4 to provide in its entirety as follows:


(c)    Termination Without Cause or Termination For Good Reason. In the event
that your employment with the Company and each of its Subsidiaries by which you
are employed is terminated during the Performance Period (x) by the Company and
such Subsidiaries and such termination is not a Termination for Cause or (y) by
you and such termination is a Termination for Good Reason (as each such term is
defined in the Termination Agreement), you shall be deemed to have earned, as of
the end of the Performance Period, that number of Performance Units equal to the
product of (i) the number of Earned Performance Units that you would have earned
in accordance with Section 2 had you remained employed through the end of the
Performance Period multiplied by (ii) the Pro-Ration Fraction. Any portion of
the Performance Units that cannot become earned and payable in accordance with
the preceding sentence shall terminate and automatically be cancelled as of the
date of your termination of employment. Any portion of your Performance Units
that is eligible to be earned pursuant to the second preceding sentence, but is
not earned as of the end of the Performance Period, shall terminate and be
cancelled upon the expiration of such Performance Period.


2. The form of Performance Unit Award Agreement between the Company Margaret M.
Montemayor varies from this form as follows:


A.    Paragraph (b) of Section 1 is modified to delete the words “or Restricted
Stock Units granted pursuant to Section 5, as applicable”.


B.    Sections 3, 4 and 5 are modified to provide in their entirety as follows:


3.    Conversion of Performance Units; Delivery of Performance Units. Unless an
earlier date applies pursuant to Section 4(a), Section 5 or Section 6, payment
in respect of Earned Performance Units shall be made not later than March 1 of
the year following the year in which the Performance Period ends. Unless
otherwise determined by the Committee, all payments in respect of Earned
Performance Units shall be made in freely transferable shares of Common Stock;
provided, however, that if and to the extent that the reservation of the power
to settle (as opposed to the act of settling) Performance Units in cash instead
of shares would result in an additional financial accounting charge for the
Company, the Committee shall not have the right to settle such Performance Units
other than in the form of Common Stock (or, if applicable, stock of a Successor
Corporation (as defined in Section 5)). Neither this Section 3 nor any action
taken pursuant to or in accordance with this Section 3 shall be construed to
create a trust of any kind. Any shares of Common Stock issued to you pursuant to
this Agreement in settlement of Earned Performance Units shall be in book entry
form registered in your name. Any fractional Earned Performance Units shall be
rounded up to the nearest whole share of Common Stock.


20

--------------------------------------------------------------------------------







4.    Termination of Employment.


(a)    Death or Disability. In the event that your employment with the Company
or a Subsidiary terminates during the Performance Period due to your death or
Disability (as such term is defined in the Severance Agreement between you and
the Company or one of its subsidiaries), you shall be deemed to have Earned
Performance Units equal to the product of (i) and (ii), where (i) and (ii) are:


(i)    the Initial Performance Units;


(ii)    a fraction (the “Pro-Ration Fraction”), (A) the numerator of which is
the number of full months (counting the month in which your termination of
employment occurs as a full month) during the Performance Period during which
you were employed and (B) the denominator of which is 36.


Distribution of shares of Common Stock in respect of the Performance Units
determined to be earned by reason of this Section 4(a) shall be made not later
than 74 days following your death or Disability and shall be in full and
complete satisfaction of all of your rights (and the rights of any person who
derives his, her or its rights from you) under this Agreement. In the event that
there is no such Severance Agreement at the time of such termination, the term,
“Disability,” shall mean (i) a physical or mental impairment of sufficient
severity that, in the opinion of the Company, (A) you are unable to continue
performing the duties assigned to you prior to such impairment or (B) your
condition entitles you to disability benefits under any insurance or employee
benefit plan of the Company or its Subsidiaries and (ii) the impairment or
condition is cited by the Company as the reason for your termination; provided
further, that in all cases, the term Disability shall be applied and interpreted
in compliance with Section 409A of the Code and the regulations thereunder.


(b)    Normal Retirement. In the event that your employment with the Company and
each of its Subsidiaries by which you are employed terminates during the
Performance Period due to your Normal Retirement (defined below), you shall be
deemed to have Earned Performance Units, as of the end of the Performance
Period, equal in number to the number of Earned Performance Units that you would
have earned in accordance with Section 2 had you remained employed through the
end of the Performance Period, and not be subject to the Pro-Ration Fraction, if
the conditions set forth below in items (i)-(iv) are satisfied.


(i)    The date of the termination of your employment is at least one year after
the date of this Agreement (but if not, you shall be deemed to have Earned
Performance Units, as of the end of the Performance Period, equal in number to
the product of (i) the number of Earned Performance Units that you would have
earned in accordance with Section 2 had you remained employed through the end of
the Performance Period multiplied by (ii) the Pro-Ration Fraction).


(ii)    You gave advance written notice of your intent to terminate your
employment due to Normal Retirement at least six months in advance of the date
of termination to the Vice President and Chief Human Resources Officer (or his
or her delegate), and to your direct manager, or in the case of the chief
executive officer of the Company, to the Board (subject to the ability of the
Company to waive such requirement, exercisable by


21

--------------------------------------------------------------------------------





the Vice President and Chief Human Resources Officer (or his or her delegate) or
the Board, as applicable).


(iii)    You have cooperated with the Company, to the satisfaction of the
Company, in the training of a replacement during the period prior to the
termination of employment.


(iv)    If required by the Company, you execute and deliver to the Company an
effective release of claims and other liability in a form acceptable to the
Company.


For purposes of this Agreement, “Normal Retirement” shall mean the termination
of your employment relationship with the Company and each of its Subsidiaries by
which you are employed due to your retirement on or after the date that you
attain age 60, provided that you have completed five Years of Service as of the
date of such termination. For purposes of this Agreement, “Years of Service”
means the total number of years that you have been employed by the Company or
its Subsidiaries as determined in accordance with the Company’s policies as
administered from time to time. For the avoidance of doubt, the Company’s
determination of Years of Service shall be at the sole discretion of the
Company, its policies may change from time to time, and its determination will
be final and conclusive and binding on all Participants.


Any portion of the Performance Units that cannot become earned and payable in
accordance with the first sentence of this Section 4(b) shall terminate and
automatically be cancelled as of the date of your termination of employment. Any
portion of your Performance Units that is eligible to be earned pursuant to the
first sentence of this Section 4(b), but is not earned as of the end of the
Performance Period, shall terminate and be cancelled upon the expiration of such
Performance Period.


(c)    Termination Without Cause or Termination For Good Reason. In the event
that your employment with the Company and each of its Subsidiaries by which you
are employed is terminated during the Performance Period (x) by the Company and
such Subsidiaries and such termination is not a Termination for Cause or (y) by
you and such termination is a Termination for Good Reason (as each such term is
defined in the Severance Agreement between you and the Company or one of its
subsidiaries), you shall be deemed to have earned, as of the end of the
Performance Period, that number of Performance Units equal to the product of (i)
the number of Earned Performance Units that you would have earned in accordance
with Section 2 had you remained employed through the end of the Performance
Period multiplied by (ii) the Pro-Ration Fraction. Any portion of the
Performance Units that cannot become earned and payable in accordance with the
preceding sentence shall terminate and automatically be cancelled as of the date
of your termination of employment. Any portion of your Performance Units that is
eligible to be earned pursuant to the second preceding sentence, but is not
earned as of the end of the Performance Period, shall terminate and be cancelled
upon the expiration of such Performance Period.


(d)    Other Termination of Employment. Unless otherwise determined by the
Committee at or after grant, in the event that your employment with the Company
or a Subsidiary terminates prior to the end of the Performance Period for any
reason other than those listed in Section 4(a), 4(b) or 4(c), all of your
Performance Units shall terminate and automatically be cancelled upon such
termination of employment.




22

--------------------------------------------------------------------------------





5.    Change in Control. Notwithstanding the provisions of Section 1 through
Section 4 hereof or the terms of any Change in Control Agreement between you and
the Company or a Subsidiary (a “CIC Agreement”), if you have been continuously
employed from the grant date specified above until the date that the Change in
Control occurs (the “Change in Control Date”) or you are treated, for purposes
of such CIC Agreement, to have remained in employment through the Change in
Control Date, upon the occurrence of a Change in Control your rights in respect
of the Performance Units shall be determined as provided in Section 5(a). If
your employment shall have terminated prior to the Change in Control Date, but
at least some of your Performance Units remain outstanding pursuant to Section
4(b) or Section 4(c), your rights in respect of your outstanding Performance
Units shall be determined as provided in Section 5(b).


(a)    If a Change in Control occurs, you will be issued a number of shares of
Common Stock equal to the number of Performance Units that would have become
Earned Performance Units in accordance with the provisions of Section 2 assuming
that:


(i)    the Performance Period ended on the Change in Control Date and


(ii)    the determination of whether, and to what extent, the Performance
Objective is achieved, is based on actual performance against the stated
performance criteria through the Change in Control Date.


(b)    If your employment terminated prior to the Change in Control Date, but
some or all of your Performance Units are still outstanding on such date
pursuant to Section 4(b) or 4(c), then, you shall receive a number of shares of
Common Stock equal to the product of (A) the number of shares of Common Stock
that would have been issued to you in respect to the Initial Performance Units,
determined as though Section 5(a) was applicable to you times (B) the Pro-Ration
Fraction.


(c)    Any shares of Common Stock issuable pursuant to this Section 5 shall be
issued immediately following (and not later than) 5 business days after the
Change in Control Date and shall be fully earned and freely transferable as of
the date of the Change in Control. Notwithstanding anything else contained in
this Section 5 to the contrary, if the Change in Control involves a merger,
reclassification, reorganization or other similar transaction pursuant to which
the Common Stock is exchanged for stock of the surviving corporation in such
merger, the successor to the corporation or the direct or indirect parent of
such a corporation (collectively, the “Successor Corporation”), then you shall
receive, instead of each share of Common Stock otherwise deliverable hereunder,
the same consideration (whether stock, cash or other property) payable or
distributable in such transaction in respect of a share of Common Stock. Any
property distributed pursuant to this Section 5(c), whether in shares of the
Successor Corporation or otherwise, shall in all cases be freely transferable
without any restriction (other than any such restriction that may be imposed at
applicable law), and any securities issued hereunder shall be registered to
trade under the 1934 Act, and shall have been registered under the Securities
Act of 1933, as amended (the “1933 Act”).


(d)    Notwithstanding anything else contained in this Section 5 to the
contrary, the Committee may elect, at its sole discretion by resolution adopted
prior to the Change in Control Date, to satisfy your rights in respect of the
Performance Units (as determined pursuant to the foregoing provisions of this
Section 5), in whole or in part, by making a cash payment to you within 5
business days of the Change in Control Date in respect of all such Performance
Units or such portion of such Performance Units as the Committee shall
determine. Any cash payment for any


23

--------------------------------------------------------------------------------





Performance Unit shall be equal to the Fair Market Value of the number of shares
of Common Stock into which it would convert, determined on the Change in Control
Date.


C.    Each of Sections 6 and 7 is modified to delete the parenthetical “(or
Restricted Stock Units).”


D    Section 9 is modified to provide in its entirety as follows:


9.    Effect of Settlement. Upon conversion into shares of Common Stock (or
Successor Corporation common stock) pursuant to Section 3 or Section 5, a cash
settlement of your rights, at the election of the Committee at its sole
discretion pursuant to Section 3 or Section 5(d), or a combination of the
issuance of Common Stock and the payment of cash in accordance with any
applicable provisions of this Agreement, all of your Performance Units subject
to this Award shall be cancelled and terminated. If and to the extent that you
are still employed at the end of the Performance Period, and none of your
Performance Units shall have become earned in accordance with the terms of this
Agreement, all such Performance Units subject to this Award shall be cancelled
and terminated.


E.    The last sentence of Section 11 is modified to delete the words “to give
effect to Section 5 of this Agreement the term ‘Earned Performance Units’ will
be replaced with ‘Restricted Stock Units’ where applicable, and.”


F. Paragraph (b) of Section 12 is modified to read in its entirety as follows:


(b)    As an incentive for the Company to issue you this Award, and in
consideration of the Company’s promise to provide you with Confidential
Information and so as to protect the Company’s legitimate business interests,
including the protection of its Confidential Information and the goodwill with
which you will be associated, and that this Award will encourage you to build,
you agree that during your employment relationship with the Company and each of
its Subsidiaries by which you are employed, and for a period of twelve (12)
months immediately following the time that you are no longer employed by the
Company or any of its Subsidiaries, you will not, directly or indirectly (i)
solicit or encourage (or assist another in soliciting or encouraging) any
employee, contractor, consultant, supplier, or vendor of the Company or any of
its Subsidiaries to terminate or lessen his, her or its relationship with the
Company or any of its Subsidiaries, or (ii) on behalf of any business that
competes with the Company or any Subsidiary in the business of exploration or
production of oil or natural gas, or related oilfield services, within the
geographic area or areas in which the Company or any Subsidiary operates at the
time of termination of employment or has operated in the immediately preceding
one-year period (a “Competitive Business”), engage, employ, or solicit or
contact for employment or engagement (or assist another in such activity) any
employee of the Company or any of its Subsidiaries or any person who was an
employee of the Company or any of its Subsidiaries at any time during the last
twelve (12) months of your employment with the Company and any of its
Subsidiaries (or, if you are employed by the Company and any of its Subsidiaries
for less than twelve (12) months, those persons who were employees of the
Company or any of its Subsidiaries during your employment with the Company and
any of its Subsidiaries).




24